The view I take of the evidence makes it unnecessary to determine whether the Act here involved is void for uncertainty or because of any conflict with the Constitution. Under the Act and under the information on which appellants were tried it was necessary for the state to prove that appellants, either by threats or by force and violence, prevented R. A. Dickey from engaging in a lawful vocation.
Now, assuming that interfering with the doing of a particular piece of work by a person is preventing that person from engaging in the vocation of which that piece of work was a part, the evidence of Mr. Dickey does not establish that appellants, either by threats or by force and violence, prevented him from doing the painting. According to his testimony, appellants did not at any time make any threats, and no violence at all occurred until he announced his intention to call the officers, whereupon, as he testified, one or more of the appellants assaulted him. This testimony, while sufficient to convict appellants of an unlawful assault, is not sufficient, in my *Page 111 
opinion, to show guilt of the offense charged. I, therefore, respectfully dissent from the opinion of the majority.